Browne, Justice, delivered the opinion of the Court : Information was made upon the oath of Christiana Riggs, before W. Gordon, a justice of the peace for Morgan county, that Edward Shirtliff had committed an assault and battery upon the said Christiana Riggs. The justice of the peace, before whom the oath was made, issued his warrant for the arrest of the said Edward Shirtliff. The warrant run in the name of “ the People of the State of Illinois,” and went on to set out the offence “as against the laws of the State, and also against the ordinances of the town of Lynville.” Edward Shirtliff was brought before the justice and fined. The case before the justice was docketed in the name of the “ President and Trustees of the town of Lynville v. Edward Shirtliff.” The defendant appealed from the decision of the justice to the Circuit Court of Morgan county, where the Court permitted the cause to be docketed and tried in this case in the name of the People v. Edward Shirtliff. Judgment was rendered against the defendant below, to reverse which this writ of error is brought. The statute giving jurisdiction to justices of the peace, of cases of assaults and of assaults and batteries, confers on the Circuit Court, where the appeal is brought, the right to try the case as an original one.(1) So much of the warrant as states the offence to be against the corporate authorities, &c., was nothing more than surplusage, and did not vitiate it. The statute does not make a justice’s court, a court of record, but only requires him to keep a docket of the cases tried before him. The points made by the counsel for the defendant below, are not sufficient to reverse the judgment. Let the judgment of the Circuit Court of Morgan county be affirmed with costs. Judgment affirmed.   R. L. 402, 404; Gale’s Stat. 415, 416.